                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



DAVID G.,                                 No. ED CV 19-00703-DFM

          Plaintiff,                      MEMORANDUM OPINION AND
                                          ORDER
             v.

ANDREW M. SAUL,
Commissioner of Social Security,

          Defendant.



                               INTRODUCTION
      David G. (“Plaintiff”) applied for Supplemental Security Income (“SSI”)
on August 7, 2015, alleging disability beginning June 30, 2015. See Dkt. 16,
Administrative Record (“AR”) 174-82.1 Plaintiff’s claim was denied initially
and on reconsideration. See AR 108-12, 116-21. Plaintiff requested a hearing
before an Administrative Law Judge (“ALJ”), which was held on April 11,
2018. See AR 37-76.
      On April 26, 2018, the ALJ concluded that Plaintiff was not disabled
under the Social Security Act. See AR 17-36. The ALJ followed the five-step

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
sequential evaluation process for determining whether an individual is
disabled. At step one, the ALJ found that Plaintiff had not engaged in
substantial gainful activity since his application date. See AR 22. At step two,
the ALJ determined that Plaintiff had the following severe impairments:
obesity, congestive heart failure, asthma, chronic obstructive pulmonary
disease, degenerative disc disease of the lumbar spine with radiculopathy,
chronic pain syndrome, mood disorder not otherwise specified, and learning
disorder not otherwise specified. See id. At step three, the ALJ determined that
Plaintiff did not have an impairment or combination of impairments that met
or medically equaled one of the listed impairments in 20 C.F.R. Part 404,
Subpart P, Appendix 1. See AR 23.
      Before reaching step four, the ALJ determined that Plaintiff had the
residual functional capacity (“RFC”) to perform light work as defined in 20
C.F.R. § 416.967(b) with certain additional limitations. See AR 26. At step
four, the ALJ determined that Plaintiff was unable to perform any past
relevant work. See AR 30. At step five, the ALJ relied on the testimony of a
vocational expert (“VE”) to conclude that someone with Plaintiff’s RFC could
perform jobs that exist in the national and local economy, including swatch
clerk, bench assembler, and production assembler. See AR 31-32. Accordingly,
the ALJ denied benefits. See AR 32.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-7. This action
followed. See Dkt. 1.
                              LEGAL STANDARD
      A district court will set aside a denial of Social Security benefits only
when the ALJ decision is “based on legal error or not supported by substantial
evidence in the record.” Benton ex rel. Benton v. Barnhart, 331 F.3d 1030,
1035 (9th Cir. 2003). “Substantial evidence means more than a mere scintilla,


                                         2
but less than a preponderance. It means such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.” Desrosiers v. Sec’y of
Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988) (internal quotation
marks and citations omitted).
      “Where evidence is susceptible to more than one rational interpretation,
the ALJ’s decision should be upheld.” Orn v. Astrue, 495 F.3d 625, 630 (9th
Cir. 2007) (internal quotation marks omitted). Yet the court “must consider the
entire record as a whole, weighing both the evidence that supports and the
evidence that detracts from the Commissioner’s conclusion, and may not
affirm simply by isolating a specific quantum of supporting evidence.”
Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (quoting Lingenfelter v.
Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007)). The court reviews “only the
reasons provided by the ALJ in the disability determination and may not
affirm the ALJ on a ground upon which he did not rely.” Id. at 1010.
                                   DISCUSSION
      The parties dispute: (1) whether the ALJ properly considered the opinion
of Dr. K. Loomis; (2) whether the ALJ properly considered the VE’s
testimony; and (3) whether substantial evidence supported the VE’s testimony.
See Dkt. 17, Joint Submission (“JS”) at 4.
      ALJ’s Consideration of Dr. Loomis’s Opinion
      State agency mental medical consultants reviewed Plaintiff’s records at
both the initial and reconsideration levels. At the initial level, Dr. K. Loomis
opined that Plaintiff was “moderately limited” in his ability to interact
appropriately with the general public, and “not significantly limited” in his
abilities to ask simple questions or request assistance, get along with coworkers
or peers without distracting them or exhibiting behavioral extremes, and
maintaining socially appropriate behavior and adhering to basic standards of
neatness and cleanliness. AR 87-88. In the last section of his report, Dr.


                                        3
Loomis wrote “npsrts, see fofae,” short for “nonpublic simple repetitive tasks,
see findings of facts and analysis of evidence.” AR 88. In the findings of fact,
Dr. Loomis wrote that Plaintiff was “capable of understanding, remembering
and carrying out simple one to two step (unskilled) tasks.” AR 82.
      The ALJ gave “significant weight” to the state agency consultants’
opinions limiting Plaintiff to simple, repetitive tasks with limited public
contact: “the limitation to simple, repetitive tasks is consistent with the
claimant’s low education and literacy level and the social limitation is
consistent with the evidence of mood disorder.” AR 30. Accordingly, the
ALJ’s RFC limited Plaintiff to “simple repetitive tasks.” AR 26.
      Plaintiff contends that the ALJ failed to account for Dr. Loomis’s
findings of fact and analysis of evidence, which limited Plaintiff to “one to two
step (unskilled) tasks,” not “simple, repetitive tasks.” See JS at 6-8. According
to Plaintiff, a limitation to one and two-step instructions leaves a narrower
occupational base that does a limitation to simple, repetitive tasks. See id. at 7-
8 (citing Rounds v. Comm’r of SSA, 807 F.3d 996, 1002-04 (9th Cir. 2015)
(finding a conflict between RFC limit to “one and two step tasks” and the VE’s
selection of level two reasoning jobs)). Following Rounds, several district
courts have reversed decisions imposing a “simple, repetitive tasks” limitations
where the ALJ fails to address and distinguish conclusions by doctors that
claimants can perform one-and-two step instructions. See, e.g., Wilson v.
Colvin, No. 16-1971, 2017 WL 1861839, at *6 (N.D. Cal. May 9, 2017)
(collecting cases).
      But those decisions are not applicable here, where there is no conflict
between Dr. Loomis’s assessment and the ALJ’s RFC. Although Dr. Loomis
wrote in the findings of facts and analysis of evidence that Plaintiff was capable
of “one to two step (unskilled) tasks,” AR 82, he later opined that Plaintiff was
capable of “[nonpublic simple repetitive tasks],” AR 88. Nothing in Dr.


                                         4
Loomis’s opinion suggests that Plaintiff was limited to, at most, one to two
step tasks. To the contrary, Dr. Loomis concluded that Plaintiff was only
“moderately limited” in his ability to interact with the general public and “not
significantly limited” in his abilities to ask simple questions, get along with
coworkers, and maintain appropriate behavior. See AR 87-88; see also McLain
v. Astrue, No. 10-1108, 2011 WL 2174895, at *6 (C.D. Cal. June 3, 2011)
(finding that moderate mental functional limitations do not preclude the
performance of jobs that involve simple, repetitive tasks). Additionally, at the
reconsideration level, Dr. H. Hurwitz agreed with Dr. Loomis that Plaintiff
was limited to unskilled, limited public contact. See AR 98-99 (“Consider
initial decision of unskilled, limited public contact to continue to be
appropriate. REVIEWED/AGREED.”). Given the available evidence, the
ALJ rationally concluded that Dr. Loomis believed Plaintiff capable of simple,
repetitive tasks. See Shaibi v. Berryhill, 883 F.3d 1102, 1107 (9th Cir. 2017)
(holding that where evidence is susceptible to more than one rational
interpretation, ALJ’s conclusion must be upheld). Remand is accordingly not
warranted on this claim of error.
      ALJ’s Consideration of VE Testimony
      At the hearing, the ALJ posed several hypotheticals to the VE, all of
which assumed an individual “with a less than sixth grade education, and is
illiterate.” AR 72. The VE testified that such an individual could not perform
Plaintiff’s past work, but could perform some light, unskilled work, namely the
representative positions of swatch clerk (DOT 222.586-050), bench assembler
(DOT 706.684-022), and production assembler (DOT 706.687-010). See AR
73. The VE testified that his testimony was consistent with the DOT except for
issues of absenteeism or off task time. See AR 74. The ALJ ultimately
concluded that Plaintiff could perform these jobs. See AR 31-32. Plaintiff
argues that the VE’s testimony conflicted with the DOT, and thus did not


                                         5
constitute substantial evidence upon which the ALJ could base her decision.
See JS at 14-17.
      “At Step Five, ‘the Commissioner has the burden to identify specific jobs
existing in substantial numbers in the national economy that [a] claimant can
perform despite [his] identified limitations.’” Rounds, 807 F.3d at 1002
(quoting Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015)) (alterations in
original). “When there is an apparent conflict between the vocational expert’s
testimony and the DOT—for example, expert testimony that a claimant can
perform an occupation involving DOT requirements that appear more than the
claimant can handle—the ALJ is required to reconcile the inconsistency.”
Zavalin, 778 F.3d at 846.
      Plaintiff asserts that the ALJ “intended obliquely” to find him illiterate.
JS at 15 (“Because the ALJ asked the [VE] to assume a literacy and describe
illiteracy problems in the decision, this party assumes that the ALJ intended
obliquely to find [Plaintiff] not literate.”). In the hearing decision, however, the
ALJ found that Plaintiff had “a marginal education and is able to
communicate in English.” AR 31. As even Plaintiff points out, there is a
difference between “illiteracy” and “marginal education” under the regulatory
scheme. Compare 20 C.F.R. §§ 416.964(b)(1) (“Illiteracy means the inability to
read or write.”), with (b)(2) (“Marginal education means ability in reasoning
arithmetic, and language skills which are needed to do simple, unskilled types
of jobs.”). Plaintiff does not explicitly challenge this finding.
      Moving on, Plaintiff argues that the hypothetical person specified by the
ALJ does not possess the reasoning and language skills in order to function as
a swatch clerk, bench assembler, or production assembler. According to the
DOT, these jobs require Level Two Reasoning, which means the ability to:
“Apply commonsense understanding to carry out detailed but uninvolved
written or oral instructions. Deal with problems involving a few concrete


                                          6
variables in or from standardized situations.” DOT, App. C, § III, 1991 WL
688702. Production assembler requires Level One Language, defined as:
“Passive vocabulary of 5,000-6,000 words. Read at rate of 190-215 words per
minute.” Id. Swatch clerk and bench assembler require Level Two Language,
defined as: “Passive vocabulary of 5,000-6,000 words. Read at rate of 190-215
words per minute.” Id. Plaintiff contends there is an apparent conflict between
a limitation of illiteracy and the demands of Level 1/2 Language and Level 2
Reasoning, which the ALJ failed to recognize and reconcile before relying on
the VE’s testimony.
      Plaintiff cites no legal authority for the argument that illiteracy renders a
claimant unable to work in any job requiring Level 1 Language and Level 2
Reasoning. Indeed, his position (as it pertains to language) would essentially
mean that illiteracy is per se disabling, which is not the law. See Pinto v.
Massanari, 249 F.3d 840, 847 (9th Cir. 2001) (“A claimant is not per se
disabled if he or she is illiterate.”); see also Meza v. Astrue, No. 09-1402, 2011
WL 11499, at *21 (N.D. Cal. Jan. 4, 2011) (rejecting argument that a non-
English speaking person is per se unable to work in jobs requiring reasoning
level 1); Lawson v. Apfel, 46 F. Supp. 2d 941, 947 (W.D. Mo. 1998) (“A
decision holding that illiterate individuals could not perform Level 1 jobs . . . is
illogical and would directly contradict the Social Security regulations.”).
      In fact, substantial evidence supported the ALJ’s implicit conclusion that
Plaintiff could perform a job requiring Level 1 Language and Level 2
Reasoning. As the ALJ noted, consultative examiner Dr. Sohini Parikh
observed that Plaintiff was able to focus and follow simple oral and written
instructions. See AR 24 (citing AR 453). And although he was unable to
complete the written test, Plaintiff was able to pass his driver’s license test via
oral examination and could drive as needed. See AR 49. Plaintiff also reported
that he could pay bills, count change, and handle a savings account. See AR


                                          7
229. Although it would have been preferable to have a more fully developed
record of Plaintiff’s reasoning and language abilities and a more specific
finding in the ALJ’s opinion, Plaintiff points to no evidence in the record
showing that he could not perform at these basic levels.
      Additionally, although “an ALJ is required to investigate and resolve
any apparent conflict between the VE’s testimony and the DOT,” Shaibi, 883
F.3d at 1109, a conflict is apparent only if the challenged vocational
requirement is “essential, integral, or expected” for the job, Gutierrez v.
Colvin, 844 F.3d 804, 808 (9th Cir. 2016). Plaintiff asserts that he cannot write
an inventory list or carry out instructions furnished in a written format. See JS
at 14-15. Even if true, the narrative job description for the production
assembler job indicates that writing lists and carrying out written instructions
are not “essential, integral, or expected.” See DOT 706.687-010, 1991 WL
679074 (“Performs repetitive bench or line assembly operations to mass-
produce products, such as automobile or tractor radiators, blower wheels,
refrigerators, or gas stoves.”). It appears that Plaintiff could get by given his
ability to understand and follow (even complex) oral instructions. See Ruiz v.
Berryhill, 732 F. App’x 592, 594 (9th Cir. 2018) (no need to investigate and
resolve conflict where claimant’s limited English language abilities were not
essential, integral, or expected for the job of sewing machine operator).
      Accordingly, the ALJ did not err in finding that Plaintiff could perform
the job of production assembler. As such, any error in the determination that
Plaintiff could perform the jobs of swatch clerk and bench assembler was
harmless. See Mitchell v. Colvin, 584 F. App’x 309, 312 (9th Cir. 2014)
(finding that erroneous identification of job constituted harmless error where
ALJ identified another that existed in significant numbers). Remand is not
warranted on this claim of error.



                                          8
C.    VE Testimony
      Finally, Plaintiff attacks the reliability of the VE’s testimony. He
contends that the VE’s job numbers testimony conflicts with three non-DOT
sources, the Occupational Outlook Handbook (“OOH”), Job Browser Pro
(“JBP”), and Occupational Information Network (“O*NET”) data. See JS at
26-27.2
      As noted above, when there is an apparent conflict between the VE’s
testimony and the DOT, the ALJ is required to reconcile the inconsistency.
See Massachi, 486 F.3d at 1153-54. The ALJ must ask the expert to explain the
conflict and “then determine whether the vocational expert’s explanation for
the conflict is reasonable” before relying on the expert’s testimony to reach a
disability determination. Id. However, the ALJ’s obligation to resolve conflicts
between VE testimony and the DOT does not extend to non-DOT sources like
the OOH:
              [W]e can find no case, regulation, or statute suggesting that
      an ALJ must sua sponte take administrative notice of economic
      data in the . . . OOH. It is true that an ALJ is required to
      investigate and resolve any apparent conflict between the VE’s
      testimony and the DOT, regardless of whether a claimant raises
      the conflict before the agency. But Shaibi cites to no authority
      suggesting the same is true for the . . . OOH. Our precedent holds,
      instead, that an ALJ may rely on a vocational expert’s testimony
      concerning the number of relevant jobs in the national economy,
      and need not inquire sua sponte into the foundation for the
      expert’s opinion.

      2
          Plaintiff first raised this issue to the Appeals Council. See AR 293-351.


                                          9
Shaibi, 883 F.3d at 1109-10. Likewise, courts in this circuit have consistently
found that an ALJ is under no obligation to resolve a conflict between VE
testimony and JBP or O*NET data. See, e.g., Seaberry v. Berryhill, No. 16-
2310, 2018 WL 1425985, at *6 (C.D. Cal. Mar. 22, 2018) (collecting cases).
      In any event, the ALJ’s duty extends only to obvious or apparent
conflicts, meaning that “the testimony must be at odds with the [DOT’s] listing
of job requirements that are essential, integral, or expected.” Gutierrez, 844
F.3d at 808. That is not the case here. Instead, Plaintiff intertwines data from
various non-DOT sources and simply concludes that a conflict exists. For
example, with respect to swatch clerk, Plaintiff cites DOL statistics of
“weighers and measurers,” then refers to O*NET data, pivots to job numbers
from the OOH, then finally uses JBP numbers to conclude that there are only
166 swatch clerks in the nation. See JS at 22-23. Plaintiff’s subjective lay
assessment of the data is insufficient to undermine the VE’s analysis. See Kirby
v. Berryhill, No. 18-497, 2018 WL 4927107, at *4-5 (C.D. Cal. Oct. 10, 2018).
      The VE properly relied on his professional expertise and testified that
there were 26,000 swatch clerk jobs, 45,000 bench assembler jobs, and 48,000
production assembler jobs. See Gutierrez v. Comm’r of Soc. Sec., 740 F.3d
519, 527-29 (9th Cir. 2014) (holding that 25,000 jobs nationally is a significant
number). Accordingly, the ALJ’s decision is thus supported by substantial
evidence. And remand is not warranted on this final claim of error.
///
///
///
///
///
///
///


                                        10
                                    CONCLUSION
      The decision of the Social Security Commissioner is affirmed and this
case is dismissed with prejudice.
      IT IS SO ORDERED.



Date: March 12, 2020                        ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge




                                       11
